Citation Nr: 1139554	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  03-26 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for lipomas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in pertinent part denied service connection for lipoma.

In July 2006, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In September 2005, the Veteran cancelled a Board hearing scheduled for that month.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he developed lipomas after being exposed to a chemical fire while serving on the flight line in 1980 at McChord Air Force Base in Lewis McChord, Washington.

Service treatment records are negative for any complaints, treatment or diagnosis related to lipomas or any associated disorder.  They are also negative for any evidence of treatment for exposure to a chemical fire during active duty.  The Veteran's skin was evaluated as normal during his separation physical in March 1981.

VA outpatient treatment records indicate that the Veteran has a long history of painful lipomas, requiring numerous resections.  See VA outpatient treatment records from the VA Medical Center in Ann Arbor, Michigan, dated from August 2002 to May 2004, and from July 2004 to December 2010.

The Veteran contends that he first developed lipomas in service and the post service medical evidence of record shows that the Veteran is currently diagnosed with lipomas.  However, contemporaneous evidence of lipomas in the years following service is not of record.  

The Board finds that in light of the Veteran's contentions and the evidence of record of current lipomas, an examination and opinion are needed to determine the etiology of any currently demonstrated lipomas.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of his currently diagnosed lipomas.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lipomas had their onset in service, or are related to a disease or injury in service.

The examiner should provide a rationale for the opinion.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

2.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


